1-6, 8, 10Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly US PGPUB 2015/0220197 in view of Olson, US PGPUB 2012/0287032.


As to claim 1, Olson discloses a 3D input device, in particular a mobile 3D input device, comprising: a housing (e.g. the chassis of input device of fig. 1); 
(e.g. the movement of the touching cube applies a force to one, two, or three sensors of the six sensors, fig. 1), 
the input element having a first side and a second side opposite the first side (e.g. as shown in fig. 1 the input device comprises multiple sides); and 
a sensor device (e.g. sensor 120, fig. 1); 
wherein the input element is movable in six components relative to the housing, namely three displacements and three angular rotations in and about the three axes of the Cartesian coordinate system, respectively ([0025] Another object of the invention is to provide and meet the aforementioned objects in a 3D or six degree of freedom controller providing the advantage of versatility of complex movements wherein all three perpendicular Cartesian coordinates (three mutually perpendicular axes herein referred to as yaw, pitch and roll) are interpreted bi-directionally, both in a linear fashion as in movement along or force down any axis, and a rotational fashion as in rotation or force about any axis);
wherein the sensor device detects the movement of the input element relative to the housing ([0013] FIG. 3 illustrates positioning an optical sensor at each corner of the touching cube to detect the movement of the corner relative to the x, y, and z-axis); and 
wherein the first side or the second side or both sides together are configured such that a user can perform a movement of the input element along the six components by an action on the input element ([0032] a force is applied to only one sensor when the touching cube is moved up or down, right or left, forward or backward).
(e.g. the 6 sensors 120, fig. 1); and
wherein each sensor unit detects a different movement component of the six components of the input element relative to the housing than the other sensor units ([0031] each one of the six sensors is in touch with one face of the touching cube, to detect the value of the force exerted on the one face). 
Algreatly does not explicitly disclose each sensor unit comprising: a one-dimensional sensor and a transmitter associated with the one-dimensional sensor, wherein the transmitter includes a magnet; and
at least one spring device, the spring device being connected with the housing or the input element such that the input element, when in a rest position, has a fixed position relative to the housing;
wherein the spring device comprises at least one elastic mat.
However, in the same endeavor, Olson discloses each sensor unit comprising: a one-dimensional sensor and a transmitter associated with the one-dimensional sensor ([0080] in addition to wired connections, other methods of transmitting data may also be used, such as wireless transmitters or transceiver modules when an appropriate power source, such as a battery or separate power supply connection, is provided to the slim UID), 
wherein the transmitter includes a magnet ([0085] as shown in, for example, FIG. 6, the magnetic sensors 620 and the magnets 610 may be positioned so that when the actuator assembly 320 is displaced from a released state, the magnetic sensors 620 generate sensor output signals in response to the displacement); and
at least one spring device, the spring device being connected with the housing or the input element such that the input element, when in a rest position, has a fixed position relative to the housing ([0036] one or more springs or other restoration elements may be used to restore the actuator assembly to a neutral or restored state position within a housing or case absent user interaction);
wherein the spring device comprises at least one elastic mat ([0063] the front actuator cap 130 and the back actuator cap 322 may be made from a tactile material, such as an elastomeric material, so that they are both pliable and provide additional grip to the user's hand 310 during interactions such as shown in FIG. 3).

As to claim 15, Olson discloses a mobile device, comprising: a housing (e.g. the chassis of input device of fig. 1); and
at least one 3D input device including: an input element arranged in the housing, the input element having a first side and a second side opposite the first side, wherein the input element is flush with the housing (e.g. the movement of the touching cube applies a force to one, two, or three sensors of the six sensors, fig. 1), and
a sensor device (e.g. sensor 120, fig. 1);
wherein the input element is movable in six components relative to the housing, namely three displacements and three angular rotations in and about the three axes of the Cartesian coordinate system, respectively ([0025] another object of the invention is to provide and meet the aforementioned objects in a 3D or six degree of freedom controller providing the advantage of versatility of complex movements wherein all three perpendicular Cartesian coordinates (three mutually perpendicular axes herein referred to as yaw, pitch and roll) are interpreted bi-directionally, both in a linear fashion as in movement along or force down any axis, and a rotational fashion as in rotation or force about any axis);
wherein the sensor device detects the movement of the input element relative to the housing;
wherein the first side or the second side or both sides together are configured such that a user can perform a movement of the input element along the six components by an action on the input element ([0031] each one of the six sensors is in touch with one face of the touching cube, to detect the value of the force exerted on the one face); 
wherein the sensor device comprises at least six sensor units, each sensor unit (e.g. the 6 sensors 120, fig. 1) comprising:
wherein each sensor unit detects a different movement component of the six components of the input element relative to the housing than the other sensor units ([0031] each one of the six sensors is in touch with one face of the touching cube, to detect the value of the force exerted on the one face).
Algreatly does not explicitly disclose each sensor unit comprising: a one-dimensional sensor, and a transmitter associated with the one-dimensional sensor, wherein the transmitter includes a magnet.
([0080] in addition to wired connections, other methods of transmitting data may also be used, such as wireless transmitters or transceiver modules when an appropriate power source, such as a battery or separate power supply connection, is provided to the slim UID), 
wherein the transmitter includes a magnet. ([0085] as shown in, for example, FIG. 6, the magnetic sensors 620 and the magnets 610 may be positioned so that when the actuator assembly 320 is displaced from a released state, the magnetic sensors 620 generate sensor output signals in response to the displacement). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Algreatly to further include Olsen’s input device feature in order to activate desired function effectively.


As to claim 2, the combination of Olson and Algreatly discloses the 3D input device of claim 1. The combination further disclose the input element has a cylindrical shape, preferably a circular cylindrical shape or a spherical shape, the first side corresponding to the base of the cylindrical shape (Olsen, [0062] the actuator caps may be formed in a substantially cylindrical shape as shown or may be configured in other shapes, such as spherical, square-shaped, or other shapes configured to aid in user contact and tactile interaction with the slim UID using digits of the user's hand).

As to claim 3, the combination of Olson and Algreatly discloses the 3D input device of claim 1. The combination further discloses the input element further comprises: a convex or concave or planar first surface on the first side, or a preferably convex or concave or planar second surface on the second side, wherein the first surface or the second surface are arranged to be accessible to a user such that at least one surface, can be caused to move by the user (Olson, the configuration of fig. 2).

As to claim 4, the combination of Olson and Algreatly discloses the 3D input device of claim 1. The combination further discloses an opening of the input element extends from the first side to the second side (Olson, back actuator hole 224, fig. 2).

As to claim 5, the combination of Olson and Algreatly discloses the 3D input device of claim 1. The combination further discloses at least one loop, the at least one loop being connected with the input element on the first side or the second side (e.g. sphere 250, fig. 14).

As to claim 6, the combination of Olson and Algreatly discloses the 3D input device of claim 1. The combination further discloses the housing corresponds to a housing of a mobile device (Olson, mobile phone, fig. 14).

7. (Canceled)

As to claim 8, the combination of Olson and Algreatly discloses the 3D input device of claim 1. The combination further discloses each sensor unit comprises exactly one sensor or exactly one transmitter (Olson, [0034] the multi-axis magnetic sensor may be, for example, a two or a three-axis magnetic sensor. In some embodiments, the magnetic sensor may be a plurality of single or multi-axis magnetic sensors).

9. (Cancelled)

As to claim 10, the combination of Olson and Algreatly discloses the 3D input device of claim 1. The combination further disclose one-dimensional sensor is connected with the housing, or each transmitter is connected with the input element (Olson [0031] the movable actuator assembly may include a front contact element having a front contact surface disposed on the front face, a back contact element having a back contact surface disposed on the back face, an actuator support assembly, and a magnet).

11-12 (Cancelled)

As to claim 13, the combination of Olson and Algreatly discloses the 3D input device of claim 1. The combination further discloses at least one stopper for restricting the mobility of the input element relative to the housing (Olson, [0060] the actuator support assembly includes components configured to support contact elements of the actuator assembly and allow movement of the actuator assembly relative to the housing).

As to claim 14, the combination of Olson and Algreatly discloses the 3D input device of claim 1. The combination further discloses at least one acceleration sensor, the acceleration sensor detecting the orientation or the movement of the housing or the input element in space (Olson, [0036] the inertial sensing element may be an accelerometer or other inertial sensing device, wherein the accelerometer configured to sense a motion or position of the slim profile housing).

As to claim 16, the combination of Olson and Algreatly discloses the 3D input device of claim 1. The combination further discloses a 3D remote control comprising a 3D input device of claim 1, the housing being configured for connection with a mobile phone or a tablet computer or a laptop or a navigation device (Algreatly, [0054] FIG. 30 shows a perspective view of a 3D handle integrated into an otherwise typical remote control device such as are used to control TVs, VCRs, Cable Boxes, and some computers, etc).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goto et al., JP-2013210888 discloses an input device 10 comprises: an input device main body 20 which allows an operation input for an operation target displayed in a display device 60; and a magnetic sensor 16 which is received in the input device main body 20 and detects geomagnetism to output its magnetic field value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
3/1/2022